Citation Nr: 1115429	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1967 to September 1987.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.  The appeal was subsequently transferred to the RO in Muskogee, Oklahoma.   

In a June 2009 statement, the Veteran indicated that he did not want a hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss has been shown to be causally or etiologically related to the Veteran's military service.

3.  Tinnitus has been shown to be causally or etiologically related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection for bilateral hearing loss and tinnitus on appeal are being granted, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Service connection for organic diseases of the nervous system, such as bilateral hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.  

The Veteran contends that he was exposed to aircraft, helicopter, and rocket noise from his service in Vietnam during his 20 year period of service.  His service records reflected that his military occupational specialty was material facilities supervisor and that he served in Vietnam in July 1972.  The Board has conceded noise exposure during service.

The service treatment records contain several audiograms.  On the authorized audiological evaluation in May 1967 upon service entrance, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)

5 (10)
LEFT
5 (20)
0 (10)
10 (20)

5 (10)

(NOTE:  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On the authorized audiological evaluation in February 1973, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
10
LEFT
15
10
20
10
10


On the authorized audiological evaluation in July 1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
15
LEFT
20
15
15
10
20

On the authorized audiological evaluation in July 1979, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
5
25
LEFT
20
15
25
10
25

It was noted that the Veteran had mild hearing loss bilaterally (AU).  





On the authorized audiological evaluation in July 1983, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
5
25
LEFT
25
15
25
15
25

As reflected above, it appears that the Veteran's audiometric findings worsened from his entrance to the time of his separation.  It also appears that he had some degree of hearing loss at the time of his separation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is 0 to 20 decibels and that defective hearing is characterized by hearing acuity which is greater than 20 decibels.) 

In November 2007, the Veteran underwent a VA examination in connection with his claims.  The Veteran reported exposure to aircraft noise and a rocket explosion in Vietnam in 1972 but no excess noise exposure as a store worker after service.  The Veteran reported periodic bilateral tinnitus since 1972 that occurs twice per day.  Audiometric results reflected hearing loss pursuant to 38 C.F.R. § 3.385.  The examiner noted that the Veteran's current level and type of hearing loss support his claim of tinnitus.  The examiner concluded that it was less likely as not that the Veteran's current bilateral hearing loss and tinnitus are related to his military noise exposure.  His service medical records indicated that he worked in supply while in the military and that his records reflected normal pure tone thresholds from 500 through 6000 hertz in both ears on examinations in 1979 and in 1983, a number of years after his reported exposure to a rocket attack in Vietnam in 1972.

The Board observes that the examiner appears to base his conclusions at least in part on the normal pure tone thresholds in 1979 and 1983 as well as a perceived lack of noise exposure besides the 1972 rocket attack.  However, the Board has conceded noise exposure from aircraft during his 20 years of service in the Air Force.  Additionally, the Board finds it significant that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  It is not clear if the examiner considered the decrease in hearing acuity from entrance to separation and that an in-service manifestation of hearing loss pursuant to 38 C.F.R. § 3.385 is not a requirement for service connection when making his conclusions.  Thus, the Board is not persuaded by the examiner's opinion.  

A June 2008 private record from L.L.I., a doctor of audiology, stated that the Veteran reported that he was exposed to significant aircraft, gunship, and machinery noise from his service from 1967 to 1987.  L.L.I. diagnosed binaural hearing loss and tinnitus, although there was a question of the severity of the loss due to difficulty obtaining reliable test results.  She opined that based on the Veteran's service history, it is just as likely as not that the Veteran suffered some auditory damage during his service; however, based on that day's testing it was not clear what the current status of his hearing loss was.  His reports of tinnitus were consistent with years of hazardous noise exposure, particularly in the presence of hearing loss.  A repeat and/or annual hearing evaluation was recommended in order to confirm the test results.  

The Board concludes that the decrease in hearing acuity from entrance to separation as well as the November 2007 VA audiometric findings in connection with the June 2008 private opinion are sufficient upon which to base a grant of hearing loss and tinnitus.  The Board finds the Veteran's contentions that he has experienced tinnitus since 1972 to be competent and credible.  The November 2007 VA examiner stated that the Veteran's tinnitus is consistent with his current level and type of hearing loss and L.L.I. reported that his tinnitus is consistent with years of hazardous noise exposure, particularly in the presence of hearing loss.  Accordingly, as the Board finds the Veteran's reports of tinnitus since service to be competent and credible and because two examiners have indicated his tinnitus is consistent with his hearing loss, service connection for tinnitus is granted.  

With regard to the claim for bilateral hearing loss, although L.L.I. indicated that the audiometric readings were not reliable on that date of testing, the Veteran has been shown to having hearing loss pursuant to 38 C.F.R. § 3.385.  Moreover, her opinion is based on the Veteran's conceded in-service noise exposure and her medical opinion that he suffered auditory damage during service.  Accordingly, the Board finds her opinion sufficient upon which to base a grant of service connection for bilateral hearing loss.  


ORDER

Subject to the provision governing the award of monetary benefits, service connection for bilateral hearing loss is granted.

Subject to the provision governing the award of monetary benefits, service connection for tinnitus is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


